DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/07/2022.
Claims 1 and 4-20 remain pending in the application with claims 16-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provided machine English translation) in view of Chen et al. (US 2015/0053266), Ye et al. (CN102736342) and Lillo et al. (ES2713096 with provided machine English translation).
Addressing claim 1, Liu discloses a hybrid photovoltaic (PV) panel 300 (figs. 1-9), comprising:
a first photovoltaic (PV) layer (112+113+114) comprising photovoltaic cells 113 capable of converting energy from incident solar power into electricity;
a third thermal collection layer 121 arranged underneath the PV layer and comprising absorbing material (aluminum [0072]) capable of capturing thermal energy from the portion of the incident solar power that has passed through the PV layer (fig. 5, [0072]),
wherein when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer [0017].

Liu is silent regarding the second transparent layer arranged between the PV layer and the third thermal connection layer and a fourth electrochromic layer located between the first PV layer and the third thermal collection layer in the claimed manner.

Chen discloses a hybrid PV panel comprising a thermal collection layer 30 sandwiched between two thermally insulating and transparent layers 20 and 40 such that the thermally insulating and transparent layer 40 is positioned between the PV layer 50 and the thermal collection layer 30 (fig. 1).  The arrangement of Chen ensures that during operation the second transparent layer 40 comprises a thermally insulating material [0016] to provide thermal barrier between the first PV layer and the third thermal collection layer 30 such that when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer (Chen discloses in paragraph [0014] the solar cell is operated at ambient 

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the PV panel of Liu with the thermally insulating and transparent layers sandwiching the thermal collection layer as disclosed by Chen in order to trap the thermal energy to the thermal energy collection layer to improve the efficiency at which the hybrid PV panel collects the thermal energy from incident light (Chen, [0014-0015]).  In the modified PV panel of Liu in view of Chen, the thermally insulating and transparent layer between the thermal collection layer and the PV layer corresponds to the claimed second transparent layer comprising a thermally insulating material (Chen, [0016]) to provide a thermal barrier between the PV layer and the thermal collection layer such that when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer as discussed above.

Ye discloses a PV panel for integration with a building similarly to that of Liu; wherein, the PV panel comprises a PV layer 212 [0060] underneath which a thermally insulating aerogel layer 204 [0062] is situated, which is similarly to the way in which the thermal insulator of Chen is situated underneath the PV layer in the modified PV panel of Liu in view of Chen as discussed above.  Furthermore, an electrochromic layer (205+207+206) is located underneath the thermally insulating aerogel layer 204 to change the transparency and color of the PV panel [0011, 0015] to control the amount of light and heat entering the building [0050].



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the panel of Liu in view of Chen with the electrochromic layer situated underneath the second thermal insulating aerogel layer as disclosed by Ye and above the third thermal collection layer disclosed by Lillo in order to control the appearance via controlling the transparent and color of the PV panel to control the amount of light and heat entering the building (Ye, [0011, 0015 and 0050]) as well as controlling the temperature of the heat collection layer to prevent deterioration due to overheating (Lillo, figs. 1-2 and [0014-0020]).  With regard to the limitation “a fourth electrochromic layer … configured to dynamically control, based at least one an electricity demand and a thermal energy demand … the portion of the incident solar power that reaches the third thermal collection layer is increased”, the limitation is drawn to the function of the fourth electrochromic layer that does not structurally differentiate the claimed panel from that of the prior art.  Furthermore, the fourth electrochromic layer of the modified panel of Liu in view of Chen, Ye and Lillo is configured to perform the claimed function for the following reasons.  Both Ye and Lillo already disclose that the electrochromic layer is dynamically controlled via the application of current to change the transparency of the electrochromic layer to control the amount of light and heat entering the building or being collected by the heat collector.  Therefore, when the amount of light passing through the electrochromic layer is decreased by changing the transparency of the electrochromic layer, the amount of electricity generated by the PV layer also increases, which is analogous to reducing the amount of solar power that reaches the third thermal collection layer 

Addressing claim 4, the claim recites the temperature range in which the PV panel is operated that does not structurally differentiate the claimed PV panel from that of the prior art.  The PV panel of Liu is applicable for residential usage, which implicitly means that the temperature environment in which the PV panel is operated falls within the claimed range.

Addressing claim 7, Ye discloses the electrochromic layer is structurally capable of being actuated via voltage source to change its appearance and transparency (between darken or transparent, [0011]); therefore, the electrochromic layer is configured to be switched between a transparent state or the claimed first state where the majority of the portion of the incident solar power to reach the third thermal collection layer and a darken state or the claimed second state that reflects a majority of the portion of the incident solar power to the first PV layer.

Addressing claim 8, Ye discloses the electrochromic layer is adjustable by a voltage 18 [0006, 0010, 0050] to switch between the first state and the second state.

Addressing claims 9-10, the electrochromic layer, according to the modified PV panel of Liu in view of Chen and Ye, is situated between the second transparent layer and the third thermal collection layer.  Therefore, the electrochromic layer is constructed as part of the second 

Addressing claim 12, Liu discloses the PV layer comprising a plurality of crystalline solar cells 113 [0068] encapsulated in layers 112 and 114 made of EVA [0067].

Addressing claim 13, Liu discloses the fluid circulation pipe 122 as the structural equivalence to the claimed fifth layer located underneath the third thermal collection layer 121, wherein the third thermal collection layer 121 (made of aluminum) is configured to transfer the thermal energy captured from the portion of the incident solar power to the fifth layer by conduction and convection.

Addressing claim 14, Liu discloses the sixth transparent layer 111 made of glass [0067].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provided machine English translation) in view of Chen et al. (US 2015/0053266), Ye et al. (CN102736342) and Lillo et al. (ES2713096 with provided machine English translation) as applied to claims 1, 4, 7-10 and 12-14 above, and further in view of Ren et al. (CN209544369 with provided machine English translation).
Addressing claim 11, Ye is silent regarding the thickness of the electrochromic layer.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the electrochromic layer of Liu in view of Chen and Ye by performing routine experimentation with the thickness of the electrochromic layer in the range disclosed by Ren in order to obtain the predictable result of altering the transparency of the panel (Ren, [0015]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provided machine English translation) in view of Chen et al. (US 2015/0053266), Ye et al. (CN102736342) and Lillo et al. (ES2713096 with provided machine English translation) as applied to claims 1, 4, 7-10 and 12-14 above, and further in view of Hahn et al. (US 2017/0155360).
Addressing claim 15, Liu is silent regarding the bi-facial solar cells.

Hahn discloses a hybrid PV panel comprising a PV layer formed from a plurality of solar cells 2 positioned above a thermal collection layer 5 comprising fluid channels 17 similarly to the modified panel of Solarwerk.  Hahn further discloses the solar cells 21 are bifacial solar cells [0012] to produce electricity from incident and reflected photons (figs. 1-10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Liu with the bifacial solar cells disclosed by .

Claims 1, 4-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provide machine English translation) in view of Chen et al. (US 2015/053266), Franz et al. (US 2018/0231861) and Lillo et al. (ES2713096 with provided machine English translation).
Addressing claims 1 and 5-6, Liu discloses a hybrid photovoltaic (PV) panel 300 (figs. 1-9), comprising:
a first photovoltaic (PV) layer (112+113+114) comprising photovoltaic cells 113 capable of converting energy from incident solar power into electricity;
a third thermal collection layer 121 arranged underneath the PV layer and comprising absorbing material (aluminum [0072]) capable of capturing thermal energy from the portion of the incident solar power that has passed through the PV layer (fig. 5, [0072]),
wherein when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer [0017].

Liu is silent regarding the second transparent layer arranged between the PV layer and the third thermal connection layer and a fourth electrochromic layer located between the first PV layer and the third thermal collection layer in the claimed manner.

Chen discloses a hybrid PV panel comprising a thermal collection layer 30 sandwiched between two thermally insulating and transparent layers 20 and 40 such that the thermally insulating and transparent layer 40 is positioned between the PV layer 50 and the thermal collection layer 30 (fig. 1).  The arrangement of Chen ensures that during operation the second transparent layer 

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the PV panel of Liu with the thermally insulating and transparent layers sandwiching the thermal collection layer as disclosed by Chen in order to trap the thermal energy to the thermal energy collection layer to improve the efficiency at which the hybrid PV panel collects the thermal energy from incident light (Chen, [0014-0015]).  In the modified PV panel of Liu in view of Chen, the thermally insulating and transparent layer between the thermal collection layer and the PV layer corresponds to the claimed second transparent layer comprising a thermally insulating material (Chen, [0016]) to provide a thermal barrier between the PV layer and the thermal collection layer such that when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer as discussed above.
Liu discloses a hybrid photovoltaic (PV) panel 300 (figs. 1-9), comprising:
a first photovoltaic (PV) layer (112+113+114) comprising photovoltaic cells 113 capable of converting energy from incident solar power into electricity;

wherein when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer [0017].

Liu is silent regarding the second transparent layer arranged between the PV layer and the third thermal connection layer and a fourth electrochromic layer located between the first PV layer and the third thermal collection layer in the claimed manner.

Chen discloses a hybrid PV panel comprising a thermal collection layer 30 sandwiched between two thermally insulating and transparent layers 20 and 40 such that the thermally insulating and transparent layer 40 is positioned between the PV layer 50 and the thermal collection layer 30 (fig. 1).  The arrangement of Chen ensures that during operation the second transparent layer 40 comprises a thermally insulating material [0016] to provide thermal barrier between the first PV layer and the third thermal collection layer 30 such that when the hybrid PV panel is operated, the first PV layer operates at a temperature lower than a temperature of the third thermal collection layer (Chen discloses in paragraph [0014] the solar cell is operated at ambient temperature; Chen further discloses the OTTI layers 20 and 40 traps heat within the layer 30; therefore, Chen implicitly discloses that the operational temperature of the thermal collection layer 30 is higher than that of the PV layer).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the PV panel of Liu with the thermally insulating and 

Franz discloses a PV panel suitable for integration with a building as window; wherein, the transparency and color of the PV panel is controlled via an electrochromic device (142+152+144, fig. 2) integrally formed with the PV layer (138+156+144, fig. 2).

Lillo discloses a electrochromic layer is situated above the heat collection layer in order to control the temperature of the heat collector as well as protecting the heat collector from deterioration due to overheating (figs. 1-2 and [0014-0020]).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the PV panel of Liu with the electrochromic device integrally formed with the PV layer as disclosed by Franz and above the third thermal collection layer disclosed by Lillo in order to in order to control the transparency and appearance of the PV panel for integration with building (Franz, [0049-0050]) and as well as controlling the temperature of the heat collection layer to prevent deterioration due to overheating (Lillo, figs. 

Addressing claim 4, the limitation is drawn to the operating temperature range of the fourth electrochromic layer that does not structurally differentiate the claimed fourth electrochromic layer from that of the prior art.

Addressing claims 7-8, Franz discloses the fourth electrochromic layer is switchable between a transparent state that corresponds to the claimed first state and a darken state that corresponds to the claimed second state [0004].  The switch between the first and second states is done via application of a voltage [0024].

Addressing claim 9, Franz discloses the fourth electrochromic layer is formed below the PV cell in relation to the direction in which the incoming light penetrates the panel, which effectively puts the fourth electrochromic layer adjacent to the second transparent layer in the modified panel of Liu in view of Chen.  Therefore, the fourth electrochromic layer in the modified panel of Liu in view of Chen and Franz effectively comprises the fourth electrochromic layer is constructed as part of the second transparent layer in the claimed manner.

Addressing claim 12, Liu discloses the PV layer comprising a plurality of crystalline solar cells 113 [0068] encapsulated in layers 112 and 114 made of EVA [0067].

Addressing claim 13, Liu discloses the fluid circulation pipe 122 as the structural equivalence to the claimed fifth layer located underneath the third thermal collection layer 121, wherein the third thermal collection layer 121 (made of aluminum) is configured to transfer the thermal energy captured from the portion of the incident solar power to the fifth layer by conduction and convection.

Addressing claim 14, Liu discloses the sixth transparent layer 111 made of glass [0067].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provide machine English translation) in view of Chen et al. (US 2015/053266), Franz et al. (US 2018/0231861) and Lillo et al. (ES2713096 with provided machine English translation) as applied to claims 1, 4-9 and 12-14 above, and further in view of Ren et al. (CN209544369 with provided machine English translation).
Addressing claim 11, Franz is silent regarding the thickness of the electrochromic layer.

Ren discloses a PV panel having PV layer 120 [0023] and electrochromic layer 160 [0023]; wherein, the electrochromic layer has a thickness between 2 mm to 10 mm [0028] that overlaps with the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the electrochromic layer of Liu in view of Chen and Franz by performing routine experimentation with the thickness of the electrochromic layer in the range disclosed by Ren in order to obtain the predictable result of altering the transparency of the panel (Ren, [0015]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN208563680 with provide machine English translation) in view of Chen et al. (US 2015/053266), Franz et al. (US 2018/0231861) and Lillo et al. (ES2713096 with provided machine English translation) as applied to claims 1, 4-9 and 12-14 above, and further in view of Hahn et al. (US 2017/0155360).
Addressing claim 15, Liu is silent regarding the bi-facial solar cells.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Liu with the bifacial solar cells disclosed by Hahn in order to increase the amount of electricity generated by the solar cells from direct and reflected photons (Hahn, [0012-0013]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/24/2022